UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-7408



SAMUEL GRACE NEAL,

                                            Plaintiff - Appellant,

          versus

BERNARD SMITH, Acting Warden; MAJOR JEDNORSKI;
R. WHITE, Captain; LIEUTENANT MCGOWAN; LIEU-
TENANT JOHNSON; SGT. BRUCE; CO MINOR; CAROL
JACKSON;   CO   SHEARN,   Remedy   Coordinator
Investigator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-91-1913-HAR)


Submitted:   October 31, 1995             Decided:   August 2, 1996

Before WILKINSON, Chief Judge, HALL, Circuit Judge, and CHAPMAN,
Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.

Samuel Grace Neal, Appellant Pro Se. John Joseph Curran, Attorney
General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. The district court

awarded summary judgment as to some claims and Defendants and

conducted a jury trial as to the remaining claims and Defendants.

At the close of the evidence, the court granted Defendants' Fed. R.
Civ. P. 50(a) motion for judgment as a matter of law. With regard

to the award of summary judgment, we have reviewed the record and

the district court's opinion and find no reversible error. Our de

novo review of the trial transcript similarly discloses no error in
the decision to grant the Rule 50(a) motion. Accordingly, we affirm

the district court's judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2